DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 24 August 2021 and/or 23 August 2021 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference (in particular, the Non-Patent Literature Document 2, to Nobuyoshia Kikuma “Adaptive signal processing with array antenna,” listed that is not in the English language, nor is there an abstract in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.  The abstract is objected to, for it exceeds 150 words in length.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

Allowable Subject Matter
Claims 1-12 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance: The combination of elements with associated functionality and means, as well as the method steps recited in instant independent claims 1 and 6, regarding an inundation detection device and inundation detection method, respectively, was not reasonably found in the prior art, specifically regarding RF sensors and radio reception antenna, with specific aspects of signal strength detection and dispersion values, at specifically recited conditions and times.  The closes prior art reference is Applicant’s cited foreign art reference JP2010156672 to Kimijima et al., which discloses an inundation detection system using RFIDs buried in a structure (concrete layer), which indicates submersion/inundation, and uses detection of changes in intensity of signals, which vary based .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
This application is in condition for allowance except for the following formal matters: 
Objections to the instant abstract.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   Applicant is invited to review PTO form 892 accompanying this Office Action listing Prior Art relevant to the instant invention cited by the Examiner.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner John Fitzgerald whose telephone number is (571) 272-2843.  The examiner can normally be reached on Monday-Friday from 7:00 AM to 3:30 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor Nimesh Patel, can be reached on (571) 272-2457.  Examiner interviews are available 



	
	/JOHN FITZGERALD/            Primary Examiner, Art Unit 2861